352 S.W.3d 421 (2011)
STATE of Missouri, Plaintiff/Respondent,
v.
Thomas WASHINGTON, Defendant/Appellant.
No. ED 96017.
Missouri Court of Appeals, Eastern District, Division Three.
November 8, 2011.
Shaun J. Mackelprang, Mary H. Moore, Jefferson City, MO, for Plaintiff/Respondent.
Timothy J. Forneris, St. Louis, MO, for Defendant/Appellant.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Thomas Washington (Appellant) appeals from the trial court's judgment entered after a bench trial finding him guilty of first-degree attempted sodomy. We have reviewed the briefs of the parties and the record on appeal and conclude that there was sufficient evidence to find Appellant guilty of first-degree attempted sodomy beyond a reasonable doubt. State v. Johnson, 244 S.W.3d 144, 152 (Mo.banc 2008). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).